UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended October 31, 2013 or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission File Number 333-146572 ASIA ATLANTIC RESOURCES (Exact name of registrant as specified in its charter) Nevada 27-4984032 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 2101 Vista Pkwy. – Suite 292 West Palm Beach, FL33411 (Address of principal executive offices and zip code) (Former name, former address and former fiscal year, if changed since last report Registrant’s telephone number, including area code: (786) 290-8054 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesxNo¨ The number of shares of the registrant’s common stock outstanding as of December 18, 2013 was 13,100,000. PART I Item 1. Financial Statements. ASIA ATLANTIC RESOURCES. (An Exploration Stage Company) INTERIM BALANCE SHEETS (Unaudited) October 31, April 30, ASSETS Current Cash and cash equivalents $ $ Total Assets $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Convertible note payable – Note 4 Due to related party – Note 3 Going concern – Note 1 STOCKHOLDERS’ EQUITY (DEFICIT) Capital Stock- Note 5 Authorized: 75,000,000 common shares with a par value of $.001 Issued and outstanding: 13,100,000 common shares Additional paid in capital Deficit accumulated during the exploration stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See Accompanying Notes 2 ASIA ATLANTIC RESOURCES (An Exploration Stage Company) INTERIM STATEMENTS OF OPERATIONS For the three and six months ended October 31, 2013 and 2012, and from the period January 22, 2007 (Date of Inception) to October 31, 2013 (Unaudited) Accumulated from January 22,2007 For the three month ended For the six months ended (Date of Inception) to October 31, October 31, October 31, Expenses Geological, mineral and prospect costs $
